      Case 3:20-cv-00415-MHL Document 2 Filed 06/22/20 Page 1 of 9 PageID# 2




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division


 Jerry Wade, Jr.,

                        Plaintiff,

 v.
                                                      CIVIL ACTION NO. 3:20-cv-415-MHL
 Capital One Services, LLC,
 Capital One Financial Corporation, and
 Capital One, National Association,

                        Defendants.



                             SECOND AMENDED COMPLAINT

        Plaintiff Jerry Wade Jr., ("Wade") ( “Plaintiff” or “Wade”), brings this claim for

judgment against Defendants Capital One Services, LLC, Capital One Financial Corporation,

and Capital One, National Association (collectively “Capital One” or “Defendants”):

                                           Introduction

        1.     This is a claim brought by Plaintiff on an individual basis for unpaid overtime in

violation of the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq.

Although Plaintiff intended to bring this as a collective action under 29 U.S.C. § 216(b), the

Court’s decision on June 8, 2020 in Stirnweis v. Capital One Services, LLC, et al., Case No. 19-

cv-637 precludes such an action.

        2.     Wade first asserted his claims against Capital One on May 29, 2019 by filing a

consent to join the related case of Cortez-Melton v. Capital One Financial Corporation, et al.,

Case No. 3:19cv127-MHL (see Cortez-Melton Dock. No. 4-1). Wade’s Second Amended

Complaint herein relates back to that date.
    Case 3:20-cv-00415-MHL Document 2 Filed 06/22/20 Page 2 of 9 PageID# 3




       3.        Wade’s first Amended Complaint was filed in the Cortez-Melton matter (Cortez-

Melton Dock. No. 36). The Court severed Wade’s case from Cortez-Melton matter and ordered

Wade to file his second amended complaint (Cortez-Melton Dock. No. 49), which Wade is

hereby filing.

                                      Jurisdiction and Venue

       4.        This Court has jurisdiction pursuant to 29 U.S.C. § 216(b) in that the Plaintiff

may bring this action in any appropriate United States District Court.

       5.        Venue is proper for this Court pursuant to 28 U.S.C. § 1391 and Local Rule

3(B)(4) since the acts and omissions giving rise to this lawsuit have taken place in the Eastern

District of Virginia.

       6.        Capital One is subject to personal jurisdiction in the Commonwealth of Virginia.

                                               Parties

       7.        Wade is a resident of Indiana who was employed by Capital One most recently as

a Compliance Tester. Plaintiff was an “employee” as defined in the FLSA.

       8.        Capital One Services, LLC is a foreign corporation, which has its principal office

in Virginia.

       9.        Capital One Financial Corporation is a foreign corporation, which has its principal

office in Virginia.

       10.       Capital One, National Association is a foreign corporation, which has its principal

office in Virginia.

       11.       On information and belief, the Defendants are related entities in the financial

products and services industry. According to filings with the Virginia State Corporation

Commission, the Defendants list their principal office as being located at 1680 Capital One

                                                   2
    Case 3:20-cv-00415-MHL Document 2 Filed 06/22/20 Page 3 of 9 PageID# 4




Drive, McLean, Virginia 22102 and share the same registered agent. Plaintiff is currently unable

to determine the precise corporate structure and relationship between Defendants. Defendants

are an “employer” as defined by the FLSA.

                                       Factual Allegations

       12.     Wade was hire by Capital One in or about May of 2015.

       13.     During the time frame relevant to this lawsuit, Plaintiff worked as a Compliance

Tester for Capital One

       14.     Wade worked from Capital One's office in Chicago but reported to Capital One

managers in West Creek in Goochland County. Wade also worked remotely from home.

       15.     Capital One issued Plaintiff and other Compliance Testers iPhones and take-home

laptops so that each could perform work for Capital One's benefit remotely and at all hours.

       16.     Plaintiff’s duties included reviewing Capital One data in order to test for

compliance with various regulatory rules and regulations.

       17.     Compliance Testers' primary duties involved attending meetings, reviewing data,

cutting and pasting data, creating spreadsheets, following guidelines for data testing, sending and

receiving emails, listening to recorded calls, and evaluating data to determine whether test

criteria set by Capital One are met or not met, and ultimately whether or not regulatory

compliance is achieved.

       18.     Neither Plaintiff nor other Compliance Testers set the policies or test criteria for

Capital One. Rather, Capital One created and set the test criteria and compliance procedures

which Plaintiff and other Compliance Testers were tasked with following.

       19.     Compliance Testers' duties involve applying the standards and criteria set by

Capital One to sample data sets in order to determine whether Capital one is complying with

                                                 3
    Case 3:20-cv-00415-MHL Document 2 Filed 06/22/20 Page 4 of 9 PageID# 5




various regulatory rules or requirements.

       20.     Compliance Testers are not required to exercise discretion or independent

judgment involving matters of significance in carrying out their testing duties.

       21.     Plaintiff and other Compliance Testers did not perform as a primary duty

managerial tasks over other employees, such as: interviewing, selecting, or training employees;

setting employees’ schedules or hours of work; directing employees’ work; maintaining

production or sales records; appraising employee productivity and efficiency; handling employee

complaints and grievances; or disciplining employees.

       22.     Plaintiff and other Compliance Testers did not perform work directly related to

the management or general business operations of their employer such as: advising the

management, planning, negotiating, purchasing, promoting sales, or business research and

control.

       23.     Plaintiff and other Compliance Testers did not perform work requiring advance

knowledge in a field of science or learning customarily acquired by a prolonged course of

specialized intellectual instruction.

       24.     Plaintiff and other Compliance Testers:

                 a.    did not have the authority to formulate, affect, interpret, or implement

     management policies or operating practices;

                 b.    did not perform work that affected business operations to a substantial

     degree;

                 c.    did not have authority to commit Defendants in matters that have

     significant financial impact;

                 d.    did not have authority to waive or deviate from established policies and

                                                 4
    Case 3:20-cv-00415-MHL Document 2 Filed 06/22/20 Page 5 of 9 PageID# 6




     procedures;

                 e.   did not have authority to negotiate and bind Defendants on significant

     matters; and

                 f.   were not involved in planning long- or short-term business objectives.

       25.     Based on the nature of Plaintiff’s job duties, there is no FLSA exemption that

applies to preclude him or other Compliance Testers from being paid one and one-half times his

regular rate of pay for all hours worked in excess of 40 per week.

       26.     Capital One paid Plaintiff on a salary basis and classified him and other

Compliance Testers as exempt from receiving overtime under the FLSA.

       27.     Wade regularly worked in excess of 40 hours per week.

       28.     Capital One did not require Plaintiff to keep precise track of his hours worked.

       29.     Capital One does not have accurate timekeeping records of the exact hours

worked by Plaintiff or other Compliance Testers.

       30.     Wade typically worked three days per week from home, and two days from

Capital One's Chicago office. From home, he typically began his workday between 6:00 and

7:00 a.m. Central Standard Time (CST) and ended at 4:30pm CST (5:30 p.m. EST). From the

office, Wade typically began his workday at 7:00 a.m. CST and ended at 3:45 p.m. CST. Wade

typically worked through his lunch time. Wade often check his emails and occasionally logged

back into Capital One's system in the evenings in order to get work done. Following a car

accident in late May 2017, Wade was out of work until about November 1, 2017, so for that

period of time he did not work any overtime.

       31.     Wade's boss stated that Wade was "not a 40-hour" employee and he was required

to get the work done regardless of how many hours it takes.

                                                5
    Case 3:20-cv-00415-MHL Document 2 Filed 06/22/20 Page 6 of 9 PageID# 7




       32.     Capital One did not pay Plaintiff an overtime premium for all hours he worked

over forty hours per week.

       33.     Capital One knew or should have known that Plaintiff was working overtime

hours without being paid.

       34.     Capital One received benefit of the work performed by Plaintiff.

       35.     Capital One is in possession of records (such as log-in records, emails, and instant

messaging systems) which should reflect that Wade was performing work for Capital One in

excess of 40 hours per week.

       36.     Plaintiff sent and received work emails before and after the regular workday.

       37.     Capital One willfully violated the FLSA by misclassifying Plaintiff and other

Compliance Testers as exempt under the FLSA in order to avoid paying overtime.

       38.     At all relevant times Capital One intended to deprive Plaintiff of the overtime pay

he was entitled to under the FLSA, or acted with reckless disregard for Plaintiff’s rights under

the FLSA.

       39.     Wade was terminated by Capital One in or about April 2019.

       40.     Compliance Testers perform, and have performed, functions which entitle them to

payment of overtime compensation which they have not received.

       41.     Compliance Testers have been denied overtime wages in violation of the FLSA.

       42.     Capital One compensated, and continues to compensate, Compliance Testers on a

uniform compensation basis.

       43.     For at least the past three years, Capital One failed to keep records of the actual

amount of hours Plaintiff and other Compliance Testers have worked.

       44.     On information and belief, Capital One’s pay, administrative, recordkeeping, and

                                                 6
    Case 3:20-cv-00415-MHL Document 2 Filed 06/22/20 Page 7 of 9 PageID# 8




supervisory operations are centrally managed as a single enterprise, and all or most Compliance

Testers at Capital One are subject to common, uniform time-keeping and payroll practices.

        45.     Capital One’s willful disregard of the overtime laws described herein entitles

Plaintiff to the application of the three (3) year limitations period.

        46.     The job duties of Plaintiff are specifically not exempt from the coverage of the

FLSA.

                                    Count 1 – FLSA Overtime

        47.     Plaintiff incorporates the allegations contained in the foregoing paragraphs as if

fully set forth herein.

        48.     At all times relevant herein, Plaintiff was an “employee” of Capital One as that

term is defined by 29 U.S.C. §203(e)(1).

        49.     At all times relevant herein, Capital One was an “employer” of Plaintiff as that

term is defined by 29 U.S.C. §203(d).

        50.     At all relevant times Plaintiff was not exempt from the overtime pay requirements

of the FLSA, and was entitled to receive overtime pay under the FLSA for all time worked

beyond forty (40) hours in a workweek.

        51.     Capital One failed to pay Plaintiff his overtime rate of pay for the time he worked

beyond forty (40) hours in a workweek.

        52.     At all times relevant herein, Capital One was aware of the overtime requirements

of the FLSA.

        53.     At all times relevant, Capital One knew or should have known that Plaintiff did

not qualify for an exemption to the overtime pay requirements of the FLSA.

        54.     Capital One’s failure to pay overtime compensation to the Plaintiff was willful

                                                   7
    Case 3:20-cv-00415-MHL Document 2 Filed 06/22/20 Page 8 of 9 PageID# 9




and not in good faith.

                                       FLSA Relief Requested

       Wherefore, Plaintiff requests the following Relief against Defendants:

               A.        money damages for all unpaid overtime compensation;

               B.        liquidated damages in an amount equal to all unpaid overtime owed to

                         each plaintiff;

               C.        pre-judgment and post-judgment interest;

               D.        reasonable attorney’s fees and costs expended in the prosecution of this

                         case;

               E.        any and all further relief permissible by law.



Plaintiff respectfully demands TRIAL BY JURY.

                                                Respectfully submitted,
                                                Jerry Wade, Jr.
                                                Plaintiff


                                                By:____/s/________________________
                                                Craig Juraj Curwood (VSB No. 43975)
                                                Attorney for Plaintiff
                                                Curwood Law Firm, PLC
                                                530 E. Main Street, Suite 710
                                                Richmond, VA 23219
                                                Telephone: (804) 788-0808
                                                Fax: (804) 767-6777
                                                Email: ccurwood@curwoodlaw.com




                                                   8
   Case 3:20-cv-00415-MHL Document 2 Filed 06/22/20 Page 9 of 9 PageID# 10




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 22nd day of June 2020, the foregoing was electronically filed with

the Clerk of the Court using the CM/EFC system, which will then send a notification of such filing

(NEF) to the following:

                       Rodney A. Satterwhite, Esq.
                       Christopher M. Michalik, Esq.
                       Summer L. Speight, Esq.
                       Igor M. Babichenko, Esq.
                       McGuire Woods LLP
                       Gateway Plaza
                       800 East Canal Street
                       Richmond, VA 23219
                       rsatterwhite@mcguirewoods.com
                       cmichalik@mcguirewoods.com
                       ibabichenko@mcguirewoods.com
                       Counsel for Defendants


                                                      By: /s/ Craig J. Curwood




                                                 9
